Citation Nr: 1524754	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for upper extremity peripheral neuropathy, to include as secondary to service connected cervical spine disability. 

4.  Entitlement to service connection for a left-sided facial condition. 
 
5.  Entitlement to an initial rating in excess of 20 percent for cervical sprain with degenerative disc disease (aside from the period of a temporary 100 percent rating assigned for convalescence under 38 C.F.R. § 4.30 from May 12, 2010, to June 30, 2010).  

6.  Entitlement to an extension in a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 after June 30, 2010, for cervical spine surgery. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to September 1972 and from November 1972 to October 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a an April 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied issues 1 through 5 as listed on the Title Page and a December 2012 rating decision by the RO, based on a request for an extension for such rating, that assigned a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 from May 12, 2010, to June 30, 2010.  

While the RO had previously characterized the Veteran's claim with respect to service connection for psychiatric disability as being limited to one for service connection for PTSD, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of this precedent, and additional psychiatric diagnoses of record to include depression, the Board has characterized the appeal with respect to a psychiatric disability more broadly as one for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

In September 2014, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of this hearing is of record. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records 

The adjudication of the claims for entitlement to service connection for a psychiatric disorder to include PTSD and upper extremity peripheral neuropathy; entitlement to an initial rating in excess of 20 percent for cervical sprain with degenerative disc disease; and entitlement to an extension in a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 after June 30, 2010, is set forth in the decision below.  The claims for service connection for headaches and a left-sided facial condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran has not corroborated an in-service stressor, event, or injury to support a diagnosis of PTSD, and his variously diagnosed acquired psychiatric disorders first manifested many years after service and are not related to event(s) during active service.  

2.  Medical opinions have linked upper extremity peripheral neuropathy to the service connected cervical spine disability and it is not possible to disassociate all upper extremity peripheral neuropathy from that resulting from the service connected residuals of a cervical spine disability.

3.  Since the grant of service connection effective September 16, 2008, and aside from the period in which a 100 percent rating for convalescence under 38 C.F.R. § 4.30 was assigned, the service connected cervical sprain with degenerative disc disease has not resulted in forward flexion of the cervical spine to 15 degrees or less; ankylosis; incapacitating episodes of intervertebral disc syndrome (IVDS); or neurologic impairment aside from upper extremity peripheral neuropathy.

4.  The residuals from the Veteran's May 2010 cervical spine surgery did not necessitate convalescence after June 30, 2010.

CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability to include PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).

2.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for upper extremity peripheral neuropathy as secondary to the service connected cervical spine disability are met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.3, 4.7 (2014); Mittleider v. West, 11 Vet. App. 181 (1998).

3.  The criteria for an initial rating in excess of 20 percent for cervical sprain with degenerative disc disease (aside from a the period of a temporary 100 percent rating assigned for convalescence under 38 C.F.R. § 4.30 from May 12, 2010, to June 30, 2010) are not met at any time since the effective date of the grant of service connection.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 204); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2014).

4.  The criteria for an extension in a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 after June 30, 2010, for cervical spine surgery are not met. 38 U.S.C.A. §§5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As the Board's decision herein with respect to the claim for service connection for upper extremity peripheral neuropathy is favorable to the Veteran, no further action with respect to this claim is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.   

With respect to the issues denied in this decision, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to such issues.  Specifically, prior to initial adjudication in April 2010, a September 2008 letter advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for PTSD, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

With respect to the claim for an increased rating for cervical sprain with degenerative disc disease, the appeal with respect to this matter concerns the propriety of the initially assigned rating for this disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for cervical sprain with degenerative disc disease was granted and an initial rating assigned in the April 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for his service-connected cervical spine disability, no additional 
38 U.S.C.A. § 5103(a) notice is required with respect to this matter because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for the claim for an extension of a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 after June 30, 2010, for cervical spine surgery, a July 2010 letter, issued prior to initial adjudication in December 2012, provided notice of the criteria for benefits under 38 C.F.R. § 4.30 and the evidence and information necessary to substantiate a claim for such benefits.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied with respect to the issues denied herein as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect to the claims adjudicated and denied herein.     

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  Relevant to the duty to assist, the service treatment reports (STRs) and post-service treatment records-to include those associated with the May 2010 surgery for the cervical spine and the Veteran's convalescence thereafter-and lay statements have been obtained and considered, and the Veteran was afforded VA examination addressing his claim for service connection for a psychiatric disability in August 2013 [the reports from which are located in the Virtual VA file] that included  opinions as to whether the criteria for a diagnosis of PTSD were met and whether an acquired psychiatric disability was otherwise related to service.  The opinion following the August 2013 VA examination considered all of the pertinent evidence of record, to include the lay statements of record, and provided a complete rationale, relying on and citing to the records and lay statements reviewed.  Moreover, the examining psychologist offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

VA examinations of the cervical spine were conducted in December 2009, November 2010, and March 2014 that are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history and his lay assertions and complaints, and because they provide sufficient detail to allow the Board to make a fully informed determination as to the proper rating to be assigned for the service connected cervical spine disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

The Veteran was afforded a VA examination addressing his claim for service connection for upper extremity peripheral neuropathy in August 2013 [the reports from which are also contained in the Virtual VA file], and his representative at the hearing before the undersigned found fault with this examination because this examination did not include a "special neurological examination."  September 9, 2014, Hearing Transcript, page 14.  While the reports from the August 2013 VA examination do not reflect that "special tests" were performed for a median nerve evaluation, given the grant of service connection for upper extremity peripheral neuropathy herein, there is no duty to obtain another medical examination or opinion with respect to the claim for service connection for upper extremity peripheral neuropathy.

Additionally, and as previously indicated, in September 2014 the Veteran received an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2014 hearing, the undersigned noted the requirements for a grant of service connection and an increased rating for the service connected cervical spine disability.  [No testimony with respect to the matter of the extension of a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 after June 30, 2010, following cervical spine surgery was presented at this hearing.]  The undersigned further requested information regarding the Veteran's treatment, and the possibility of pertinent outstanding records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims addressed in the decision below.  

Thus, the Board finds that VA has fully satisfied the duty to assist with respect to the claims adjudicated herein.   In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to the claim adjudicated below in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the adjudication of the claims adjudicated below.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of these claims. 

II. Legal Criteria/Analysis

A.  Service Connection  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Service connection may be established on a secondary basis for disability that is proximately due to, the result of, service-connected disease or injury. 
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires:  (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to modify the requirements for establishing secondary service connection on the basis of the aggravation of a non service-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006). See 38 C.F.R. § 3.310(b) (2014).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 -39852 (July 13, 2010).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4. 


1.  Psychiatric Disability to include PTSD  

Initially, the Board notes that while the Veteran's official service department records document one month of service in the Republic of Vietnam, his military occupational specialty during such service, "Wheeled Vehicle Repairman," was not related to combat, and there is otherwise no evidence in the record that the Veteran served in combat.  

Moreover, in no communication with the VA, to include in sworn testimony to the undersigned, the Veteran did not assert that he served in combat or that his PTSD is related to combat, nor did he assert "fear of hostile military or terrorist activity," in any such communication.  In this regard, the Veteran at the August 2013 VA psychiatric examination reported that his one month of service in Vietnam was in a "secure area."  In addition, and as documented in a January 2009 "Formal Finding of lack of Information Required to Corroborate Stressor(s) associated with a claim for Service Connection for PTSD" memorandum completed by the RO, despite being supplied with a form for the completion of specific stressor details, the Veteran did not complete and return this form.  In this regard, the Board notes that the duty to assist is not a "one way street," and that when, as in the instant case with respect to providing specific stressor information, it is the Veteran that has the "information that is essential in obtaining the putative evidence," the Veteran cannot "passively wait" for the assistance of the VA.  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).   

Thus, as it is not shown or asserted that the Veteran engaged in combat, any unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Given the lack of any information of record to corroborate a stressor, while the record reflects private treatment reports reflect diagnoses of PTSD (see eg, September 4, 2014, report from Providence Health and Services) any such diagnosis is not valid for the purposes of entitlement to service connection.  38 C.F.R. § 3.304(f); See Cohen, Doran, Dizoglio, supra. 

Examining the pertinent clinical evidence, the STRs, to include the reports from the July 1972 and August 1988 separation examinations, do not reflect a psychiatric disability, and the Veteran specifically denied having any psychiatric problems on the medical history completed in conjunction with the April 1988 separation examination.  The post service evidence includes VA clinical reports reflecting psychiatric problems, to include those dated in 2007 discussing suicidal ideation, anxiety, and depression.  

The aforementioned August 2013 VA psychiatric examination resulted in the conclusion by the examiner that the criteria for a diagnosis of PTSD were not met.  She also observed that the Veteran presented with the symptoms of clinical depression and that it was less likely than not that such was related to service, finding instead that the Veteran's depression was most likely related to his multiple post-service cerebrovascular accidents.  The record reflects no medical evidence or opinion refuting these negative assessments, and the Board finds them to be definitive as to the matter for consideration.  See Nieves-Rodriguez v. Peake; Stefl, supra.  In making this determination (at least with respect to a psychiatric disability other than PTSD as the undersigned recognizes the nature of this psychiatric condition is such that it often has an onset many years after service), given the lack of any evidence of a psychiatric disability during service and the Veteran's specific denial of any psychiatric problems at separation from his second and final period of active duty, the evidence preponderates against a finding that a current acquired psychiatric disability is related to service.  

Moreover, given the fact that the Veteran specifically denied having psychiatric problems at separation from his final period of service, and the fact that VA may consider such factors interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness in assessing the credibility of the Veteran, the undersigned finds that that Veteran has not credibly asserted that has a current psychiatric disability that is the result of service.  See Caluza, supra.  The undersigned in making this determination has also considered the fact that the Veteran's current statements asserting the presence of an acquired psychiatric disability that his related to service are made in connection with a claim for VA compensation benefits, which would result in monetary gain.  Also considered by the undersigned is the fact that treatment for a psychiatric disability is not shown for many years after service and that the Veteran did not file a claim for service connection for a psychiatric disability until September 2008, almost twenty years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

In making the above determination, the Board recognizes that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In short however, even if credible, to whatever extent the assertions by and on behalf of the Veteran are being advanced to actually establish an etiologic relationship between a current psychiatric disability and service, the attempts must fail.  Such complex matters as the etiology of a psychiatric disability requires knowledge of a mental health process that is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative are shown to have appropriate training and expertise, they are not competent to render a probative opinion as to the etiology of the Veteran's post-service psychiatric problems.   See e.g. Kahana, Woehlaert, supra.  As such, in this appeal, lay assertions of etiology-and, more specifically, nexus to service-have no probative value. 

In short and from the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for an acquired psychiatric disability to include PTSD.  As such, the benefit-of-the-doubt doctrine does not apply with respect to this claim and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, supra.  


2.  Upper Extremity Peripheral Neuropathy

The post service evidence documents multiple cerebrovascular accidents beginning in 2003.  At a December 2009 VA examination, the Veteran reported radiating pain and neuropathy extending down the arms to the fingers, and the physical examination revealed pertinent findings to include reduced strength in the wrists.  With respect to the etiology of the Veteran's upper extremity peripheral neuropathy, the assessment was as follows: 

Veteran with a credible history for neck condition.
Difficult to tell whether the Veteran's left upper extremity symptomatology is from the prior strokes or cervical radiculopathy.  I feel that the general flaccidity and his decreased sensation involving the entire upper extremity is from the CVA suffered a few years ago. The tingling down into the fingertips on occasion I feel is radicular from the cervical spine. The Veteran's strength belies his appearance in how he uses his upper extremity, but I feel he made good and honest effort.

In addition to the "tingling" in the fingers tips attributed to cervical spine disability at the VA examination discussed above, another VA examination conducted in December 2009 resulted in the following opinion:  

Neuropathy of the left upper extremity is at least as likely as not secondary to either trauma to the shoulder, cervical spine, or possibly related somewhat to past cerebrovascular accidents.  [Emphasis added] 

Weighed against the above positive evidence is the opinion following an August 2013 VA peripheral nerves examination that, in essence, was that the Veteran's upper extremity peripheral neuropathy was not related to an in-service injury, and the conclusion following a March 2014 VA examination of the cervical spine that subtle left upper extremity weakness noted at that examination was associated with post-service stroke residuals. 

Given the conflicting medical evidence, and resolving all doubt in this regard in the Veteran's favor, the Board finds that at least some portion of the disability attributable to upper extremity peripheral neuropathy is etiologically related to service connected cervical spine disability. Mittleider, supra (holding that when it is not possible to separate the effects of a nonservice-connected condition from those of a service- connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability); Gilbert, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  See also Note 1 following "General Rating Formula for Diseases and Injuries of the Spine," 38 C.F.R. § 4.71a, DCc 5235 to 5243.  As such, service connection for upper extremity peripheral neuropathy as secondary to the service connected cervical spine disability is warranted.  Id.    

B.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an initial rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In the absence of limitation of motion, DC 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under DC 5003 requires involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.

The Veteran's service-connected cervical spine disability is currently evaluated pursuant to DC 5242 (degenerative arthritis of the spine).  Such disability is rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine contemplates limitation of motion. 

The General Rating Formula for Diseases and Injuries of the Spine holds that, for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine.  A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that not greater than 170 degrees, or if the cervical spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted where forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees, the combined range of motion of the cervical spine motion is greater than 170 degrees but not greater than 335 degrees, or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour, or a vertebral body fracture with loss of 50 percent or more of the height. 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months. A 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week but less than two weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Summarizing the pertinent evidence with the above criteria in mind, the STRs reflect treatment for upper back pain following a fall, and one of the aforementioned December 2009 VA examinations resulted in the conclusion that the Veteran's cervical spine disability diagnosed at that time-which included mild degenerative disc disease of the mid and lower cervical spine-was the result of service.  Based on such evidence, the April 2010 VA rating decision established service connection for cervical sprain with degenerative disc disease, and a 20 percent rating was assigned for such disability under DC 5292 effective from the date of receipt of the claim for service connection, September 16, 2008.  This rating has been continued until the present time, aside from the period from May 12, 2010, to June 30, 2010, during which a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 was assigned following cervical spine surgery in May 2010.  

Pertinent information with respect to the nature of the Veteran's service connected cervical spine disability at the December 2009 VA examination included the Veteran's report of having neck pain and difficulty doing any work that was above his head.  Motion testing in the cervical spine showed flexion to 63 degrees, extension to 48 degrees, right rotation to 56 degrees, left rotation to 48 degrees, right flexion to 28 degrees, and left flexion to 35 degrees.  Repetitive motion did not cause additional loss of range of motion, but the examiner estimated that the Veteran lost an additional 10 to 15 degrees of overall range of motion due to additional repetitive movements or flare ups.  X-rays showed smooth kyphosis that could be due to muscle spasm.  Additional neurologic symptoms were noted and the examiner, as indicated previously, felt that the general flaccidity and decreased sensation involving the left upper extremity was due to the Veteran's strokes and that the tingling in the arms the Veteran reported was radicular from his cervical spine.   
 
Thereafter, the evidence includes reports from surgery in May 2010 for the cervical spine, to include anterior cervical diskectomies at C5-6 and C6-7; radical removal of anterior and posterior osteophytes; bilateral foraminotomies at C5-6 and C6-7, and arthrodesis at C5-6 and C6-7.  The pre and post-surgical diagnosis was degenerative disk disease with foraminal stenosis at C5-6 and C6-7. 

Reports from a November 2010 VA examination noted that the Veteran's cervical spine disability had improved since he was last examined in 2009 as a result of the May 2010 surgery, and that the Veteran reported that he was "very pleased" that he had the surgery but wished he had undergone the surgery sooner.  He reported daily pain on a regular basis to a level of 3 or less out of 10 that can flare up to 8 or 9 out of 10 two to three times per week.  The flare-ups were said to accompany spasms in the paraspinal muscles.  No radicular symptoms were described.  The Veteran was said to not walk with a cane or crutch or have had "total incapacitating days" due to his cervical spine disability in the prior 12 months.  It was also noted that the Veteran was able to accomplish the activities of daily living.

The physical examination in November 2010 showed the Veteran to ambulate with a fairly normal gait.  There was no palpable tenderness or muscle spasm along the paraspinal muscles of the cervical spine.  Range of motion testing of the cervical spine showed flexion to 35 degrees, extension to 50 degrees, right and left lateral flexion to 35 degrees, and right and left lateral to rotation of 50 degrees.  With three repetitions, the Veteran did not develop any pain or additional loss of motion.  The upper extremities showed no focal radicular deficits and there was a slight decrease in sensation throughout the left arm.  X-rays showed a straight cervical alignment and a lost reversal that had been seen on prior examination.  There were postsurgical changes of an anterior fusion form C5 to C7 that were in adequate alignment.  The radiographic impression was status post surgical change from C5 to with improved alignment.  

At the most recent VA examination of the cervical spine conducted in March 2014, [the reports from which are contained in the Virtual VA file], the Veteran reported that his neck was not "real bad but" but "not real well either."  He said he experiences episodes described as a "Vulcan death grip" manifested by pain radiating into the left trapezius muscle and down into the shoulder blade which caused numbness and tingling around the left shoulder.  The Veteran reported that his neck becomes stiff and that he has difficulty with overhead activities such as changing a light bulb or lifting.  It was reported that he continued to do exercises that were taught to him in physical therapy which gave some relief.  It was indicated that the Veteran refused to use pain medication but will take occasional anti-inflammatories.  Flare-ups were reported in which the Veteran had to stop what he was doing, particularly over-head activity.  

Cervical spine motion was measured at the March 2014 VA examination to 40 degrees of flexion, 45 degrees of extension, 20 degrees of right lateral flexion, 15 degrees of left lateral flexion, and 75 degrees of rotation to each side.  Pain was demonstrated at the extremes of all motion.  Repetitive motion resulted in no additional limitation of motion, aside from left lateral rotation being reduced to 65 degrees.  It was noted that there was tenderness to palpation of the cervical spine but no spasms.  Guarding not resulting in an abnormal gait or spinal contour was demonstrated.  Strength testing was normal with the exception of a slight loss of strength in the left upper extremity.  There was no muscle atrophy, the sensory examination was normal, and there was no radiculopathy, ankylosis, or a neurologic abnormality.  IVDS was said to be present, but the Veteran was said to not have had any incapacitating episodes of IVDS in the past 12 months.  The examiner remarked that the serve-connected cervical spine disability impacted work to the extent that the Veteran would "not be well suited for labor intensive employment," but that he would be able to work in a sedentary position in an ergonomic setting.  This examiner also said that it would be expected that the Veteran would have 5 degrees of a loss of flexion, extension, bilateral rotation, and bilateral lateral flexion with "repetitive activity painful flareup episodes of the cervical spine [sic]."   

Review of outpatient treatment reports do not contain findings pertinent to the service connected cervical spine disability describing a level of disability therein significantly different than that demonstrated on the reports from the VA examinations discussed above. 

Applying the pertinent legal criteria to the facts summarized above, the Board notes initially that as there is no indication that the service connected cervical spine disability is accompanied by incapacitating episodes of IVDS, a rating in excess of 200 percent cannot be assigned for this disability under the Formula for Rating IVDS Based on Incapacitating Episodes.

Turning to whether an increased (30 percent) rating may be assigned for the cervical spine disability under the General Rating Formula for Diseases and Injuries of the Spine, such a rating would be warranted if forward flexion in the cervical spine was 15 degrees or less of if there was favorable ankylosis of the entire cervical spine.  Flexion in the cervical spine was shown on the VA examinations set forth above to be, at worst, 35 degrees; as such, while the limitation of forward flexion of the cervical spine shown warrants, as has been assigned, a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, a 30 percent rating cannot be assigned on the basis of the limitation of flexion shown.  It is also not shown or contended that ankylosis of the cervical spine is present, and the most recent VA examination specifically found that there was no ankylosis; as such, a rating in excess of 20 percent on the basis of ankylosis cannot be assigned.  Finally, aside from the peripheral neuropathy of the upper extremities, which was determined herein to be etiologically related to the service connected cervical spine disability, there are no neurologic abnormalities associated with this disability that would warrant compensation.  

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, the reports from the examinations conducted above document consideration of these principles, and there is no indication that increased compensation would be warranted under these principles. 

In short, and based on the analysis above, the criteria for a rating in excess of 20 percent for cervical sprain with degenerative disc disease are not met at any time since the date of the grant of service connection, September 16, 2008, aside from a the period of a temporary 100 percent rating assigned for convalescence under 38 C.F.R. § 4.30 from May 12, 2010, to June 30, 2010.  38 C.F.R. § 4.71a, DC 5242. 

The Board emphasizes that in making the above determination, a staged rating is not warranted as the Veteran's symptomatology has otherwise remained essentially stable throughout the appeal.  See Fenderson, Hart, supra. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of the service-connected disability at issue-to include those made in sworn testimony to the undersigned at the September 2014 hearing, wherein he testified that the cervical spine disability is so severe that it limits the amount of work and exercise that he can do and precludes activities such as golf and fly fishing (September 9, 2014, Hearing Transcript,  pages 38-44)-and notes that his lay testimony is competent to describe certain symptoms associated with his cervical spine disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which each such disability is rated.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his service-connected cervical spine disability.  There are no additional symptoms of the service-connected disability at issue. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's cervical spine disability.  Specifically, the service-connected cervical spine disability requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for either of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, there is no evidence that the Veteran is unemployable due to the service-connected disability at issue, and the most recent VA examination resulted in the specific conclusion that employment of a sedentary nature is not precluded by this disability.  Therefore, the issue of entitlement to a TDIU is not raised in the instant appeal and further consideration of such is not necessary.

In sum, the preponderance of the evidence is against an initial rating in excess of 20 percent for cervical sprain with degenerative disc disease, aside from  the period of a temporary 100 percent rating assigned for convalescence under 38 C.F.R. § 4.30 from May 12, 2010, to June 30, 2010.  Therefore, the benefit of the doubt doctrine is not applicable with respect to such claim, and it must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra. 

C.  Extension of a Convalescent Rating

According to 38 C.F.R. § 4.30, following discharge from a hospital, a total (100 percent) rating will be assigned from the date of hospital admission and continued 1, 2, or 3 months from the first day of the month following hospital discharge when it is shown that treatment of a service-connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a)(1), (2), and (3). 

The total rating under 38 C.F.R. § 4.30 may be extended for 1, 2, or 3 months beyond the initial 3 months under this section for any of the above listed conditions. See 38 C.F.R. § 4.30(b)(1).  There is also provision for additional extension of the temporary 100 percent rating for 1 or more months up to 6 months beyond the initial 6 month period for conditions listed in subsections (2) and (3) with approval of the Adjudication Officer.  See 38 C.F.R. § 4.30(b)(2).  It is further noted that the effective date for the payment of monetary benefits based on increased award of compensation under 38 C.F.R. § 4.30 may not be made for any period before the first day of the calendar month following the month in which the award became effective. 38 C.F.R. § 3.31. 

As indicated, the Veteran underwent surgery in May 2010 for the cervical spine, to include anterior cervical diskectomies at C5-6 and C6-7; radical removal of anterior and posterior osteophytes; bilateral foraminotomies at C5-6 and C6-7; and arthrodesis at C5-6 and C6-7.  Following this surgery, a temporary 100 percent rating assigned for convalescence under 38 C.F.R. § 4.30 was assigned from May 12, 2010, to June 30, 2010.  

The Veteran requests an extension of temporary 100 percent rating discussed above.  Review of the post-surgical treatment records, however, do not show any recommendations for restrictions of any activity after June 30, 2010, and there is no clinical evidence subsequent to that date suggesting a need for further convalescence, such as would result from an incompletely healed surgical wound, prohibition of regular weight-bearing, or immobilization of the neck by cast.  In this regard, the reports from a November 2010 VA examination noted that the Veteran's cervical spine disability had improved since he was last examined in 2009 as a result of the May 2010 surgery, and the Veteran reported at that he was "very pleased" that he had the surgery.  Moreover, X-rays conducted in conjunction with this examination indicated improved alignment of the cervical spine as a result of the May 2010 surgery.  

In short, while the contentions of the Veteran have been considered, the Board finds the probative weight of these contentions to be overcome by the post-surgical clinical records as set forth above.  Therefore, the benefit of the doubt doctrine is not applicable with respect to the claim for an extension of a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 after June 30, 2010, and it must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra. 

ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.  

Service connection for upper extremity peripheral neuropathy as secondary to service connected cervical spine disability is granted. 

An initial rating in excess of 20 percent for cervical sprain with degenerative disc disease (aside from the period of a temporary 100 percent rating assigned for convalescence under 38 C.F.R. § 4.30 from May 12, 2010, to June 30, 2010) is denied. 

An extension in a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 after June 30, 2010, following cervical spine surgery is denied.  

REMAND

While the Board regrets the additional delay in the adjudication of the Veteran's claims for service connection for headaches and a left-sided facial condition, in light of argument presented in sworn testimony to the undersigned and the evidence of record, the case must be remanded to ensure that the duty to assist has been fulfilled with respect to these claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4). 

At the hearing before the undersigned, the Veteran referred to being hospitalized in Germany after falling from the top of a tent and landing on the left side of his head, face, and shoulder, and having headaches immediately thereafter that have continued to the present time.  September 9, 2014, Hearing Transcript, pages 5-8.  The reports from this hospitalization are not of record, and the STRs confirm the Veteran's testimony to the extent that one such report dated in June 1977 notes that the Veteran had just been released from the 97th General Hospital after a fall.   

The undersigned notes that in-service hospitalization records are sometimes stored at the National Personnel Records Center (NPRC) separately from other STRs. Therefore, given Veteran's testimony as to such hospitalization and the indication in the STRs that the Veteran was hospitalized during service after a fall, the claim for or service connection for headaches and a left-sided facial condition must be remanded for the purpose of obtaining any such separately stored in-service hospitalization records which may exist so as to comply with the duty to assist the Veteran.  38 U.S.C.A. § 5103(A)(c)(1). 

Also in light of the Veteran's contentions, review of the pertinent in-service and post-service clinical findings set forth above, and the fact that the case must be remanded for the development discussed above, the Board finds that the Veteran should be afforded a VA examination addressing the claims for connection for headaches and a left-sided facial condition that includes opinions as to whether any such disability is etiologically related to service so as to ensure that the duty to assist has been fulfilled with respect to these claims.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   
 
Accordingly, the case is REMANDED for the following action:

1.  As it is again noted that in-service hospitalization records are sometimes stored separately from other service medical records, contact the NPRC with a specific request for any separately stored hospitalization records pertaining to the Veteran, to include from hospitalization at the 97th General Hospital in Germany in 1977.  If such records are not in existence or cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.

2.  Following the completion to the extent possible of the development requested above, afford the Veteran a VA examination to address the claims for service connection for headaches and a left-sided facial condition.  The record, to include a copy of this remand, must be made available to and reviewed by the clinician.  Based on a review of the record, to include the contentions submitted by an on behalf of the Veteran, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran has a current disability due to headaches or a left-sided facial condition disorder that is etiologically related to service.  

In offering the opinions, and to eliminate the necessity for another opinion, the clinician must consider the full record, to include any implied lay statements regarding in-service incurrence and continuity of symptomatology, and not base a negative opinion solely on a determination that the STRs do not reflect evidence of sufficient disability.  

The clinician must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the medical findings leading to the conclusions.

3.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s) (preferably, the notice(s) of the examination(s)) sent to him by the pertinent VA medical facility. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims for service connection for headaches and a left-sided facial condition. To the extent either of these claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims that have been remanded must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


